272 Neb. 313
STATE OF NEBRASKA, APPELLEE,
v.
JAY E. BRUNA, APPELLANT.
No. S-05-529.
Supreme Court of Nebraska.
Filed September 22, 2006.
Lawrence G. Whelan for appellant.
Jon Bruning, Attorney General, Kevin J. Slimp, and George R. Love for appellee.
WRIGHT, CONNOLLY, GERRARD, STEPHAN, McCORMACK, and MILLER-LERMAN, JJ.
PER CURIAM.
Having reviewed the briefs and record and having heard oral arguments, we conclude on further review that the decision of the Nebraska Court of Appeals in State v. Bruna, 14 Neb. App. 408, 710 N.W.2d 329 (2006), is correct and accordingly affirm the decision of the Court of Appeals.
AFFIRMED.
Hendry, C.J., not participating.